DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it does not convey the nature of the invention by way of a structural formula.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29, 31-35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Ra as oxo makes no sense for rings that are completely aromatic, name A as bicyclic heteroaryls and B as  phenyl since valency requirements would be exceeded.
2. Claim 32 is of indetermniate scope for more than one reason. Defining a  disease(s) by its (their) underlying cause renders the scope of intended uses indeterminate since the claim language may read on diseases not yet known to be caused by or affected by such action(s) or in ways not yet understood. Additionally, determining whether a given 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27,29,31-35 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no reasonable basis for assuming that the myriad of compounds embraced by said claims will all share the same .
Also note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition, which includes factors such as: 
1) Breadth of the claims- the claims cover compounds easily in the billions based on the permutations pointed out above; 
2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves the inhibition of the A2A/A2B family of GPCR receptors which have been implicated in many conditions including cancer and inflammation. This in turn requires thus the need for sufficient structure-function relationship data to assess how small ligands may interact with the binding site of these receptors to determine if and what type of structural modifications to the basic structure  will affect  binding site while retaining desired selectivity. Note the need for SAR studies as discussed by Cheong et al for  pyrazolo-fused scaffolds where small differences in otherwise identical compounds significantly affected A2a/A2B inhibitory activity. See for example 11 vs 13 in Table 1.
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18 ;

4) State of the prior art- The compounds are 2-aminopyrazines with the requirement that that the 3-position contain a phenyl with at least CN substitution and the 4-position contain a bicyclo hetero ring. While compounds with varying cores including the pyrazine ring are known as evidenced by the references  cited by applicants, they do not evidence the many structural permutations permitted in the instant scope are known for at least one use in the prior art much less as Adenosine  inhibitors;
5) Working examples- While test data has been reported for  compounds within the instant formula, as A2A/A2B inhibitors the variation among these compounds is only representative of the “A” rings in claim 28 . Otherwise, there is no clear evaluation of what other ring systems- aromatic or nonaromatic rings  out of the many claimed might affect potency to a large or small degree.
In view of the above considerations, this rejection is being applied.

Claims 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Scope of treating any cancer (much less remaining uses generically embraced) based on A2A/A2B inhibition is not remotely enabled based on the assay testing described in the specification. In searching the non-patent literature, no evidence of one or more A2A/A2B inhibitors undergoing clinical .
Note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a), August 2000 edition which considers factors such as:
 1) Breadth of the claims – For the scope of cancers alone there are literally hundreds of different types of cancers and tumors affecting different parts of the body- eg. CNS cancers such as gliomas, one of the most deadliest types, neurofibroma, vascular brain tumors. Leukemia is any malignant neoplasm of the blood-forming tissues and arises from many different sources and includes B-cell neoplasms, T-cell neoplasms. Lung cancers alone include adenocarcinomas, papillary carcinoma, Spindle cell carcinoma, Carcinosarcoma and Pulmonary blastoma. There are some soft tissue tumors including  localized fibrous tumor (formerly called benign fibrous mesothelioma); epithelioid haemangioendothelioma; pleuropulmonary blastoma; chondroma; calcifying fibrous pseudotumor of the visceral pleura); congenital peribronchial myofibroblastic tumors, diffuse pulmonary lymphangiomyomatosis and desmoplastic round cell tumor. There are assorted bronchial adenomas (eg, adenoid cystic carcinomas, mucoepidermoid carcinomas, mucous gland adenomas, and oncocytomatous bronchial mucous gland adenoma) as well as other adenomas, including papillary adenoma.  There are some papillomas, including squamous cell papilloma and glandular papilloma. There is also malignant melanoma of the lung, Hamartoma, cylindroma (cylindroadenoma). 

   	The same can be said for the remaining uses covered by the instant claims which also includes any and all proliferative diseases  at the very least;
2) Level of skill in this art and State of the prior art-  as far as the examiner is aware, there are no known  A2A/A2B inhibitor or any other drug regardless of mechanism of action having the range of uses covered herein and thus the level of skill is low ;

(4) Direction or Guidance: The amount of guidance presented in the specification  as to which compounds are sufficiently active to be useful for the claimed uses is nonexistent. No dosage information is seen for any one disease only an universal dosage range is described that can vary as much as 5,000 fold. Note the following quote Ex parte Powers, 220 USPQ 924 (affirmed, CAFC, unpublished decision, May 27, 1983):  “The determination of the effective dose for the various aza-peptides admittedly would require pharmaceutical studies depending upon the enzyme and the aza-peptide” . Note also a recent CAFC decision, Impax Laboratories Inc v. Aventis Pharmaceuticals Inc, 88 USPQ2d 1381.
(5)  Working Examples: There is only assay testing  demonstrating activity/selectivity for the Adenosine subtypes.  While a mouse model test employing a xenograft using MC-38 cells is described on p.208, no evidence of any actual testing employing one or more instant compounds has been reported. Note  In Ex parte Stevens, 16 USPQ2d 1379, a claim to “ A method for therapeutic or prophylactic treatment of cancer in mammalian 
(6) Skill of those in the art: The prior art knows that there never has been a compound capable of treating cancer generally nor any of the other classes of disorders claimed.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1) There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  Thus, the existence of such a "silver bullet" is contrary to our present understanding in oncology  which is consistent with the references cited above.
Since it is currently beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the level of skill in this art is low relative to the difficulty of such a task. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” 
That conclusion is clearly justified here.



US Pub’666 cited by applicants has been noted. While directed to aminopyrazines with rings embraced as herein at A and B is too diffuse to suggest the structural requirement of a  cyano on the phenyl ring at the 3-position.
Claims 30 and 38-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624